Citation Nr: 1543795	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  06-23 446	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disorder with osteoporosis (low back disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1961 to July 1988, including combat service in the Republic of Vietnam.  His decorations include the Purple Heart.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2005 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The case was remanded by the Board in August 2009, May 2011 and June 2012.

In June 2013, the Board denied service connection for a lumbar spine disorder with osteoporosis.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2014, the Court issued a Memorandum Decision vacating the Board's June 2013 decision.  The Court reversed the Board's determination that a prior June 2012 Board remand had been substantially complied with and remanded the case for further development and adjudication.  

The case returned to the Board and in February 2015, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's low back disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin.



CONCLUSION OF LAW

The criteria for establishing service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The Veteran was provided notice in April 2005 and June 2006 letters.  Although some of the notice was provided after the initial decision on the claim, the claim was properly readjudicated after the notice, which cured any timing-of-notice defect.  Additionally, no notice defects were raised when the case was before the Court.  Thus, the Board finds that the duty to notify has been satisfied.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided a VA medical examination in June 2005 and February 2010.  In addition, medical opinions were obtained in June 2011 and August 2015, prior to the June 2013 Board decision.  In accordance with the Court's April 2014 Memorandum Decision, and pursuant to the Board's February 2015 remand, a medical addendum opinion was obtained in April 2015.  This medical opinion is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  No other assistance defects were raised when the case was before the Court.  Thus, VA's duty to assist has been met.

II. Analysis

The Veteran contends that his low back pain is attributable to his active duty service.  Specifically, the Veteran notes that he initially hurt his back after ejecting from a F-4C plane in July 1967.  He subsequently hurt his back during a practice emergency egress from an A-10 cockpit simulator in December 1982.  He notes that he did not seek treatment for his low back pain while in service for fear of being grounded.  He also notes that he did not want his back injuries documented in private medical records after retirement because he was considering a second career as a pilot.  

General Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Facts and Background

The Veteran's service treatment records are silent for complaints or treatment for low back pain.  A clinical record dated in July 1967 for treatment after the ejection from the F-4C plane notes that the Veteran's x-rays for the cervical, thoracic and lumbar spines were negative.  

Private x-ray results, dated in June 2001, reflect an impression of the Veteran's lumbar spine of osteopenia, marked focal degenerative disc disease of the L5-S1, with grade I spondylolisthesis.  

The Veteran submitted statements from friends dated in January 2005, which reflect that the Veteran sustained injuries to his low back while in service.  A statement from T.R. shows that he discussed the circumstances of the Veteran's ejection from a F-4C plane.  T.R. noted that the Veteran did not reveal his lower back pain during service as he did not want to risk being grounded or restricted to a non-ejection seat aircraft.  A statement from M.L. notes that he discussed the Veteran's back pain from the F-4C ejection and the A-10 cockpit simulator. 

A February 2005 private treatment note by Dr. E. indicates that the Veteran had a long history of lower back pain.  It was noted that the Veteran's radiographic examinations illustrated the presence of a grade 2 degenerative spondylolisthesis at the L5-S1 level.  The examiner noted that the Veteran's injuries incurred in service, to include being ejected from a plane and aggravating his back while in a cockpit simulator.  The private examiner stated that the Veteran was involved in several occurrences that could have contributed to the initial cause of the Veteran's back pain.  The examiner indicated that the Veteran was restricted in many activities, including running and that he woke up at night to reposition himself due to his back pain.  

The Veteran was afforded a VA examination in June 2005.  The Veteran reported stiffness and pain over a boney projection around the L4 of his lower back.  He stated that the pain was constant and occasionally radiated to his right leg.  He noted that the pain was sharp and was 5 or 6 out of 10.  Aggravating factors included heavy lifting, prolonged sitting, standing, bending, and doing yard work.  He denied flare-ups and did not use any assistive devices.  He could walk 2 blocks over 10 minutes.  

Upon examination, the Veteran's forward flexion was to 75 degrees with pain beginning at 45 degrees and his extension was to 20 degrees with pain beginning at 10 degrees.  The Veteran was diagnosed with a lumbar strain.  The examiner noted that there were no service medical records to indicate that the condition was present while the Veteran was in service.  The Veteran was also diagnosed with osteoporosis.  The examiner stated that she was unable to state that the lumbar strain and osteoporosis were due to military duty without resorting to speculation.  

Pursuant to an August 2009 remand, the Veteran was afforded a February 2010 VA examination.  The Veteran reported constant pain at a 6 to 7 and indicated that it was worse first thing in the morning.  The location of the pain was midline lumbar.  The Veteran reported flare-ups at a 8 out of 10 which occurred 1 time per month and lasted 1 to 2 weeks.  The Veteran noted difficulty sleeping, that he was unable to do yardwork and that he could not sit for more than 45 to 60 minutes without repositioning.  He also could not stand or walk for more than 10 minutes.  He noted exercising for 20 minutes every other day.  Upon examination, the Veteran's forward flexion was to 90 degrees and his extension was to 10 degrees.  The Veteran reported discomfort during range of motion testing.  No painful motion, tenderness, spams, edema, fatigability, lack of endurance, weakness or instability was noted.  

The examiner noted a review of the Veteran's claim file and the examiner noted the 1967 and 1982 injuries which occurred while in service.  The Veteran was diagnosed with lumbar degenerative disc disease L5-S1 with spondylolysis and grade 1 spondylolthesis.  No radiculopathy was found.  The examiner opined that based on the evidence of record, including the separation examination which should not carry fear of reprisal, the Veteran's back condition was not caused by or related to service.  

Pursuant to a May 2011 Board remand, a medical addendum was obtained in June 2011.  The Veteran's claims file was reviewed.  The examiner noted the Veteran's reports of the onset/injury while in service.  The examiner noted a February 1998 private medical note which indicated complaints of occasional lower back pain.  The examiner also noted the February 2005 private treatment note from Dr. E. and the results of the VA examination in February 2010.  Diagnostic tests were also reviewed.  The examiner stated that the Veteran's imaging studies showed that he had a bilateral pars defect (spondylolysis) with subsequent degenerative changes and spondylolisthesis.  The examiner noted that this was not uncommon as it was the natural progression of the predominantly developmental defect and that the defects can be worsened by trauma such as an ejection or other injury.  

She stated that the condition was did not appear greater than expected for the Veteran's age.  This [the Veteran's condition] would fit with [being] less likely than not related to an injury in 1967.  She stated that the mechanism of injury was more difficult as the Veteran had a contusion injury to the anterior thorax which certainly went against an axial lumbar injury, but with that said, still some type of unexplained mechanism may have occurred plus it was a localized condition as opposed to diffuse degenerative disease.  This [the Veteran's condition] would fit with [being] as likely as not related to the injury.  The fact that the Veteran did not have immediate back pain goes strongly against an acutely fractured pars defects.  This [the Veteran's condition] would fit with [being] again less likely than not due to the 1967 incident.  Pain a week after the incident, and off and on since, is more indicative of lumbago unrelated to an injury.  Low back pain is a very common complaint/condition and always starts with that initial episode, but does not define a chronic condition or constitute a specific diagnosis.  

The examiner continued to state that extrapolating all these facts indicated within the realm of possibility, that the Veteran's condition was less likely than not caused by, related to or aggravated beyond natural progression due to military service or the above events.  Regarding osteoporosis, the examiner noted that it was not caused by or related to degenerative disc or joint diseased.  During testing, the more dense degenerative changes may make the less dense surrounding bone appear osteoporotic, but it did not cause osteopenia or osteoporosis.  

Pursuant to a June 2012 Board remand, which noted that the prior medical addendum was inadequate, another medical addendum was requested.  The examiner was asked to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that each of the Veteran's currently diagnosed disorders of the lumbar spine (diagnosed as degenerative disc disease of the lumbar spine and spondylolisthesis) is related to the presumed low back injury incurred during the in-service ejection incident in 1967.  In addition, a detailed explanation for all conclusions reached and any negative opinion by the examiner must have been clearly explained in light of the private opinion submitted by the Veteran's physician in February 2005, the two buddy statements regarding the onset of back pain in service, and the Veteran's report of a continuity of symptoms since service.  

In the medical opinion obtained in August 2012, the examiner noted a review of the claims file, to include annual physicals, hospital discharge summaries, and the Veteran's separation examination.  The examiner noted a review of records from Dr. H., Dr. F., and Dr. E., the Veteran's private doctors.  The VA examiner noted a review of statements from T. P. and M. L., the Veteran's friends.  The VA examiner indicated a review of the previous VA examinations and x-ray results.  

The August 2012 VA examiner stated that the Veteran's diagnosed spondylolysis/spondylolisthesis/degenerative disc disease of the lumbar spine were less likely as not caused by, a result of the presumed low back injury which incurred during the in-service ejection incident in 1967.  The examiner stated that Veteran's service treatment records were completely silent for back symptoms, including separation examination which should not carry fear of reprisal.  The examiner noted that a June 1967 hospital discharge summary was silent for back symptoms or conditions and "x-rays of cervical, thoracic and lumbar spine were all negative"; initial compensation claims and VA physical were silent for back complaints or conditions; first note of back pain was in 2001; presence of pars interarticularis; spondylolisthesis can predispose to later development of spinal stenosis, x-rays were normal after the 1967 ejection incident without evidence of acute trauma causing spondylosis or spondylolisthesis or degenerative disc disease.  

The examiner also opined that the Veteran's osteoporosis of the lumbar spine was less likely as not caused by or a result of the presumed low back injury incurred during the in-service ejection incident in 1967 or to the Veteran's spondylosis or spondylolisthesis or degenerative disc disease.  The examiner stated that the back injury and spondylosis or spondylolisthesis or degenerative disc disease are not recognized causes of osteoporosis and that primary osteoporosis was not uncommon in males at age 60.  

Subsequently, in its June 2013 decision, the Board denied the Veteran's claim for entitlement to service connection for a lumbar spine disorder with osteoporosis.  As noted above, the Veteran appealed that Board decision to the Court.  In April 2014, the Court issued a Memorandum Decision vacating the Board's June 2013 decision.  The Court reversed the Board's determination that a prior June 2012 Board remand had been substantially complied with and remanded the case to the Board.  

Pursuant to an April 2015 Board remand, and in light of the Court's Memorandum Decision, a medical addendum was obtained in April 2015.  The opinion was authored by a new VA physician as the previous physician was apparently unavailable.  The new physician noted a review of the Veteran's claims file to include the Veteran's service treatment records, the two buddy statements which supported the Veteran's onset of low back pain in service, the February 2005 medical treatment note from Dr. E., the Veteran's statement regarding experiencing low back in service and a review of post-service private treatment records reflecting a diagnosis of degenerative disc disease and spondylolisthesis.

The physician noted that the Veteran was currently diagnosed with degenerative disc disease of the lumbar spine with spondylolisthesis.  He noted that the Veteran affirmatively denied back issue during service and that he was not diagnosed with any back issues until many years after service.  The physician stated that the Veteran explained this absence of evidence (and frank denial of the issue) as a means to keeping his flight status.  This was confirmed by two other officers, and was further noted that this falsehood had continued into retirement because he sought a civilian flight position.  

The physician stated that memory is particularly fallible and is not as good as contemporaneous medical notes for determining facts.  As to deny a history of back issues in multiple annual flight exams in order to maintain a position: it seems that specifically denying a condition to multiple clinicians is inconsistent with the rank of a service member.  The physician also stated that, as a physician, he was compelled to lend weight to objective medical evidence when nonobjective evidence was in conflict with either itself or the objective evidence, and that the evidence diminished the likelihood of the presence of an ongoing back condition in service or one caused by or related to service.  He opined that the Veteran's degenerative disc disease of the lumbar spine with spondylolisthesis was less likely than not caused by, related to or worsened beyond natural progression by military service or by the presumed low back injury in service.  

Analysis

Initially, the Board notes that the evidence is sufficient to warrant application of the combat presumption to the 1967 incident in which the Veteran was forced to eject from his airplane during a combat mission.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015).  The "combat presumption" states that in the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  Id.  Although an in-service event is established by the evidence, a veteran who establishes in-service incurrence of an injury or disease through application of section 1154(b) must nonetheless submit sufficient evidence of a causal nexus between that in-service event and a current disability.  See Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007).

After a review of the record, the Board finds that the preponderance of the evidence is against the claim of service connection for a low back disability.  The presumed combat in-service injury is accepted.  The Board notes that Veteran currently has a diagnosed lumbar spine disability.  However, the only opinion that could be considered to weigh in favor of the claim is less probative and persuasive than the only opinion (that can be considered adequate) weighing against the claim.  

The opinion of the June 2005 private examiner indicates that the Veteran was involved in several occurrences while in service that could have contributed to the initial cause of the Veteran's back pain.  This opinion is too vague and speculative upon which to base a grant of service connection.  The Court has held that the use of such equivocal language makes a statement by an examiner speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006). 

Conversely, the Board finds that the opinion of the April 2015 VA examiner deserves significant probative weight as it is persuasive as to the complex medical question of whether the current low back disability is related to service.  The VA physician opined that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury.  The record shows the VA physician reviewed the evidence and considered the Veteran's lay statements regarding his in-service duties, post-service symptoms, the buddy statements and the 2005 private examiner's opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the probative, competent evidence does not demonstrate the Veteran's claimed lumbar spine disability is causally or etiologically related to active duty.

To the extent the Veteran believes his current back disability is related to service, there is no indication that he has specialized training in diagnosing or determining the etiology of spine disorders.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, diagnosing musculoskeletal back disorders requires medical testing to identify the cause of the back pain, and such disabilities can have many different causes, thereby requiring medical expertise to determine the etiology.  Moreover, whether the symptoms the Veteran reportedly experienced in service, to include the reported injuries in 1967 and 1982, or following service are in any way related to his current back disability is a matter that requires medical expertise to determine in this case because it is a question complex in nature.  Thus, the Veteran's own opinion regarding the diagnosis and etiology of his low back pain complaints is not competent medical evidence. 

Furthermore, to the extent the Veteran has arthritis of the lumbar spine, the evidence does not establish that the disability manifested to a compensable degree within a year of separation from service so as to warrant a presumption of service connection for a chronic disease under 38 C.F.R. §§ 3.307, 3.309(a).  Also, a continuity of symptomatology is not established so as to presume a nexus for a chronic disease under 38 C.F.R. § 3.303(b) for arthritis.  The evidence shows that symptomatology was denied by the Veteran and examinations were normal so as to weigh against any more recent recollection of continuous symptoms.

In summary, a chronic low back disability was not shown in service or for many years thereafter, and the most probative evidence indicates that the current low back disability is not related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a low back disability is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


